           Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
                                              v.    :       No. 21-cr-00040 (TNM);
                                                    :
                                                    :
PATRICK EDWARD MCCAUGHEY III,                       :
Defendant.                                          :
                                                    :


                  GOVERNMENT’S SUPPLEMENT TO OPPOSITION
                      TO MOTION FOR RELEASE ON BOND

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully submits this Supplement to its Opposition to

Defendant’s Motion for Release on Bond, to correct the record and to address factual errors

advanced in the Defendant’s “Reply to Government’s Opposition to Motion for Release on

Bond,” filed on April 14, 2021. The United States respectfully requests that the following points

and authorities, as well any other facts, arguments and authorities presented at a hearing, be

considered in the Court’s determination of whether to reopen the detention hearing and to release

the defendant.

      1.       Where the Defendant Has Used a Dangerous Weapon, § 111(b) Does Not
               Require Proof that He Intended to Injure His Victim

       In its Opposition, filed on April 7, 2021, the United States indicated that under 18 U.S.C.

§ 111(a)(1) and (b), one of the elements that the government must prove is that the defendant

intended to inflict bodily injury. See § 111(a)(1) and (b); United States v. Arrington, 309 F.3d

                                               1
         Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 2 of 6




40 (D.C. Cir. 2002); (ECF No. 30, at 10-11). This statement unintentionally failed to address

the nuances of § 111(a)(1) and (b), which provides for two independent methods of proving a

violation of the statute.

        The first way in which the United States may prove a violation of § 111(b) is by

demonstrating that the defendant: (1) forcibly assaulted, resisted, opposed, impeded,

intimidated, or interfered with an officer; (2) did so intentionally; (3) used a deadly or dangerous

weapon in the commission of the act; and (4) used the weapon intentionally. See § 111(a)(1)

and (b); United States v. Arrington, 309 F.3d 40, 46-47 (D.C. Cir. 2002). In this first method of

proving a violation of § 111(b), there is no requirement that the defendant have actually injured

his victim, nor is there any requirement that he intended to injure his victim. With respect to

the use of a weapon, even typically non-dangerous objects may be deemed a “deadly or

dangerous weapon” if used in a manner capable of causing serious bodily injury or death to

another person. Id.; see United States v. Chansley, No. 21-cr-0003-RCL (Slip Op. at 7, March

8, 2021) (finding a dangerous weapon where the defendant argued that he merely carried a

“flagpole” with a “spear finial” into the Capitol building), citing United States v. Rocha, 598

F.3d 1144, 1154 (9th Cir. 2010). Based upon the current state of the evidence, the United States

expects to rely on these elements to prove that defendant McCaughey violated § 111(b). As

addressed in its Opposition, neither actual injury nor pain is required under the statute. (ECF

30, at 10-11).

        The second and alternative way in which the United States may prove a violation of §

111(b), is by demonstrating that the defendant: (1) forcibly assaulted, resisted, opposed,

impeded, intimidated, or interfered with an officer; (2) inflicted bodily injury; and (3) intended

                                                 2
               Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 3 of 6




    to inflict bodily injury. See Arrington, 309 F.3d at n.4, n.7. This alternative method of proving

    a violation of the statute is consistent with the text of the statute, which imposes an enhanced

    penalty for those who use “a deadly or dangerous weapon…or inflict[] bodily injury…” §

    111(b). The two methods of proving § 111(b) are independent and provide alternative paths for

    demonstrating a violation. See Gray v. United States, 980 F.3d 264, 268 (2d Cir. 2020). At this

    juncture, the United States does not expect to rely on this method of proving a violation of the

    statute with respect to defendant McCaughey.

          2.       The Defendant’s Arguments Appear to Be Based Upon Speculation Rather
                   than on Facts or Evidence

          In both his initial Motion (ECF No. 28) and Reply (ECF No. 35), the defendant proffers

purportedly factual assertions that the United States submits are factually inaccurate. The

defendant also offers argument that appears to be based upon speculation rather than actual

evidence. Rather than attempt to address each of the individual misstatements, the United States

resubmits Exhibits 1-4, which are video recordings played for the Court during the initial

detention hearing on February 12, 2021. 1 The exhibits constitute the best evidence of defendant

McCaughey’s conduct on January 6, 2021, and form the basis for the charges against him.

          3.       The Defendant’s Reliance on Klein is Misplaced

          Defendant McCaughey additionally relies on the recent decision in U.S. v. Klein, to

support his request for release. See 21-cr-236-JDB, April 12, 2021, (ECF No. 29). The

defendant’s reliance is misplaced, particularly where the Klein court specifically distinguished

the conduct of defendant Klein compared to that of defendant McCaughey. In finding that Klein’s


1
 The United States has previously provided these videos to the defendant as part of discovery and will provide the
video exhibits to Chambers via DVD, or other method specified by the Court.
                                                         3
           Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 4 of 6




conduct was less violent than that of other rioters, the Court specifically referenced the more

severe violence displayed by defendant McCaughey, saying “the type of force [exerted by

McCaughey] is of a different magnitude than Klein’s.” 21-cr-236-JDB, April 12, 2021 (ECF No.

29, 22-23). 2

        The defendant also urges the court to release him because, according to him, he is the

“ONLY defendant alleged to have been at the ‘front of the line’ in the West tunnel who is

currently being detained.” (Def’s Reply, ECF No. 35, 14). This is a misreading of what transpired

during the April 9, 2021, detention hearing in Klein and, more importantly, ignores that the United

States has consistently requested detention for rioters charged with violently assaulting officers.

During the April 9, 2021, hearing in Klein, the Court specifically inquired as to whether counsel

was aware of other rioters in the Lower West Terrace tunnel who were also detained. 3 Counsel

informed the court that they did not have readily available a list of detained defendants who were

being prosecuted by other AUSAs, but could only speak to those limited matters of which they

were personally aware at the time of the hearing.

        In the week since that hearing, counsel has identified 15 defendants, in addition to

defendant McCaughey, who are charged with assaulting officers in and around the Lower West

Terrace, and who are currently detained. This includes: United States v. Jeffrey Sabol, 21-cr-35-

EGS-1; United States v. Peter Stager, 21-cr-35-EGS-2; United States v. Michael Lopatic Sr., 21-



2
 In his reply, the defendant suggests that he less culpable than Klein because “Mr. McCaughey may himself have
been partially lured into the tunnel – and deeper therein – by Klein.” The government is not aware of any evidence,
nor has the defendant cited any evidence, to support this claim. (Def.’s Reply, ECF 35, n. 12).
3
  The United States did not analogize defendant Klein to defendant McCaughey in its written briefing. However,
when specifically asked by the Klein Court to discuss other detained rioters who had been inside of the tunnel,
undersigned counsel addressed defendant McCaughey so as not to withhold pertinent information from the Court.
                                                         4
          Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 5 of 6




cr-35-EGS-3; United States v. Jack Wade Whitton, 21-cr-35-EGS-5;; United States v. Edward

Lang, 21-cr-53-CJN; bond United States v. Kyle Fitzsimons, 21-CR-158; United States v. Peter

Schwartz, 21-cr-178-AMP; United States v. Daniel Caldwell, 21-CR-181; United States v. Jose

Padilla, 21-CR-214; United States v. Shane Jenkins, 21-cr-245-APM; United States v. Mark

Ponder, 21-cr-259-TSC; United States v. Jeffrey McKellop, 21-cr-268-CJN; United States v.

Thomas Sibick, 21-cr-291; United States v. Grady Owens, 21-cr-286-BAH; United States v.

David Judd, 21-mj-334-GMH. This list includes only detained defendants charged with officer

assaults committed on the Lower West Terrace. It does not include individuals who have not yet

been arrested, nor does it include individuals who have been charged with officer assaults in other

parts of the Capitol Building or Grounds. Defendant McCaughey, who is charged with multiple

crimes of violence for assaulting multiple officers, is detained along with numerous similarly

situated defendants.

                                        CONCLUSION

        WHEREFORE, the United States respectfully opposes the defendant’s motion to reopen

 the detention hearing and asks that the court continue to detain the defendant pending trial.




                                                 5
Case 1:21-cr-00040-TNM Document 36 Filed 04/19/21 Page 6 of 6




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                           By:__/s/ Jocelyn Bond________
                           JOCELYN BOND
                           Assistant United States Attorney
                           D.C. Bar Number 1008904
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 809-0793




                              6
